                      IN THE UNITED STATES DISTRICT COURT

                    FOR THE SOUTHERN DISTRICT OF GEORGIA

                                  AUGUSTA DIVISION


TIMOTHY C. WEST,Signee for Mary E.
Burks and Executor for Forest J. Burks,

             Plaintiff,

       V.                                              CV 118-134


BLOUNT COMPLETE HOME SERVICES
and JIMMY BLOUNT,

              Defendants.



                                          ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion

DISMISSES this case, and CLOSES this civil action.

       so ORDERED this           day of October, 2018, at Augusta, Georgia.




                                          J. RANpAE hall;CHIEF JUDGE
                                           UNITED STATES DISTRICT COURT
                                              FTHERN DISTRICT OF GEORGIA
